Citation Nr: 1530114	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-30 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for left upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion.

2.  Entitlement to an initial evaluation greater than 10 percent for right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to October 1974 and from November 1981 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in November 2012.  A transcript is of record.

This claim was previously before the Board in April 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to January 10, 2012, the left and right upper extremity radial nerve involvement was productive of mild incomplete paralysis of each upper extremity.  

2.  Since January 2012, the Veteran has not had a nerve root or peripheral nerve condition.  


CONCLUSIONS OF LAW

1.  For the period prior to January 10, 2012, the criteria for the assignment of an initial evaluation of 20 percent for left upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8514 (2014).

2.  For the period prior to January 10, 2012, the criteria for the assignment of an initial evaluation of 20 percent for right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, have been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8514 (2014).

3.  For the period since January 10, 2012, the criteria for the assignment of an evaluation in excess of 10 percent for right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8514 (2014).

4.  For the period since January 10, 2012, the criteria for the assignment of an evaluation in excess of 10 percent for left upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Code 8514 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claims arise from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, VA treatment records, and private treatment records.  The Veteran had a VA examination in January 2012, and addendum was obtained in May 2013.  Findings from the examination report and addendum are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Veteran has been afforded hearings before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected left and right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, is currently rated at 10 percent for each upper extremity under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8514.  The basis for this award is unclear since the minimum rating under that diagnostic code is 20 percent.  

In any event, Diagnostic Code 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve).  Diagnostic Code 8514 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

A Note to Diagnostic Code 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under Diagnostic Code 8514.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.   

At a May 2009 private evaluation of the Veteran's left upper extremity, he complained of a six month history of left posterior arm spasms and tingling of the index/middle digits.  (He also reported tingling of the right index and small digits.)  Electrodiagnostic studies were consistent with left chronic multilevel radiculopathy without evidence of acute/ongoing denervation.  Needle EMG testing was consistent with chronic mild left C6/C7/C8 radiculopathy.  There was no electrodiagnostic evidence of acute/chronic left C4/C5 radiculopathy or left brachial plexopathy, median nerve entrapment across the wrist (carpal tunnel) or across the forearm, or ulnar nerve entrapment at the wrist or across the forearm/elbow/arm.

A private physician wrote in June 2009 that over time the Veteran's neck got worse after the initial 1988 injury and that there was progressive weakness into the left arm and hand.  At February 2010 VA treatment the Veteran described episodic tingling and burning in his hands.  A private physician reviewed the record in February 2011 and noted that the Veteran had bilateral upper extremity radial nerve involvement, with decreased sensation in the C5, C6 and C7 dermatomes.  

The Veteran had a VA examination on January 10, 2012, and the examiner did not feel that the Veteran had peripheral nerve or peripheral neuropathy, although the Veteran reported that he still experienced tingling and numbness in his left arm that was getting worse.  A May 2013 examination report addendum, however, confirmed radiculopathy generally improves without specific treatment and that at the time of the January 2012 examination the Veteran did not have an identifiable nerve root and/or peripheral nerve condition.  

Since the Veteran is not medically shown to have an identifiable nerve root condition or a peripheral nerve condition after January 2012, there is no basis for awarding an increased evaluation in excess of the 10 percent currently assigned.  Prior to that, however, with complaints of tingling and decreased sensation in the context of diagnostic studies reflecting a radiculopathy, it is reasonable to conclude a mild incomplete paralysis was shown.  Mild incomplete paralysis of the radial nerve warrants a 20 percent rating under diagnostic code 8514.  Accordingly, a 20 percent rating for the right upper extremity, and a 20 percent rating for the left upper extremity should be assigned for that earlier period.   

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  The Board concludes that the rating criteria reasonably describe the level and symptomatology of the Veteran's bilateral upper extremity radial nerve involvement, and the disability picture is contemplated by the rating schedule.  Moreover, there is no showing that bilateral upper extremity radial nerve involvement has caused marked interference with employment or frequent periods of hospitalization.  The Veteran's testimony at the November 2012 hearing indicated that he occasionally has had to miss work.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for residual, right pneumothorax; status post cervical fusion with scars, degenerative joint disease and intervertebral disc syndrome of ulnar nerves; status post arthroplasty, left shoulder; and residual, removal mass, left side of neck.  However, there are no disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board need not determine whether a total disability rating based on individual unemployability (TDIU) is warranted as set out in Rice v. Shinseki, 22 Vet. App. 447 (2009), since the Veteran said at a November 2012 Board hearing that he was working.


ORDER

For the period prior to January 10, 2012, a 20 percent evaluation for left upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, is granted.  

For the period prior to January 10, 2012, a 20 percent evaluation for right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, is granted. 

For the period since January 10, 2012, an evaluation in excess of 10 percent for left upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, is denied.

For the period since January 10, 2012, an evaluation in excess of 10 percent for right upper extremity radial nerve involvement, as secondary to the cervical spine, status post anterior fusion, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


